Order entered October 9, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00995-CR

                      COURTNEY EARLENE SHANNON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                 Grayson County, Texas
                           Trial Court Cause No. 2011-1-1161

                                         ORDER
        The Court GRANTS appellant’s October 4, 2013 motion to extend time to file her brief

only to the extent that we ORDER appellant to file her brief within THIRTY DAYS of the date

of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE